Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/245,468 filed on 01/11/2019. Claims 1-18, as originally filed, are currently pending and have been considered below. Claim 1, 10, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 01/11/2019 and 03/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
In particular, Applicant is reminded of requirements set forth in 27 C.F.R. 1.55(g)(3)-(4) Claim for foreign priority:
“(3) An English language translation on a non-English language foreign application is not required except:
When the application is involved in an inference (see § 41.202 of this chapter) or derivation (see part 42 of this chapter) proceeding;
When necessary to overcome the date of a reference relied upon by the examiner; or 
When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate” (emphasis added).
	Since an English language translation of Application No. KR10-2018-0003643 and KR10-2018-0075840 has not been made of record, the Examiner notes that prior art references with filing date or publication date prior to the instant Application’s filing date of 01/11/2019 are considered applicable prior art references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are (generic place holders in bold):
Claim 3:
a word neural model configured to embed each of the text data and the query data as a vector of a real number dimension (Specification Pg. 3 Lines 8-10 reiterates the function, but does not provide description of the structure)
an answer neural model configured to infer the answer data and the supporting data corresponding to the answer data on the answer data on the basis of a text data vector and a 20query data vector resulting from the embedding (Specification Pg. 9 Lines 8-10 reiterates the function, but does not provide description of the structure)
Claim 15: 
a communication module configured to transmit and receive data to and from a plurality of user terminals (Specification Pg. 7-9 Lines 20-23 and Lines 1-7 reiterates the function, but does not provide description of the structure)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Each of the limitations in claims 3 and 15 that contains the following generic placeholders:Claim 3:
word neural model 
answer neural model
Claim 15:
communication module

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112. Sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification (see Section 6 of the Office Action) of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, claims 3-4 and 15-18 are rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181 (IV) (“the means- (or step-) plus- function claim must still be analyzed to determine whether there exists corresponding adequate support for such claim limitation under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider whether the specification describes the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application’s filing date”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-4 and 15-18 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite or failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the limitations in claims 3 and 15 that contain the following the following generic placeholders:
Claim 3:
word neural model 
answer neural model
Claim 15:
communication module

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the corresponding description found in the Specification (see Section 6 of the Office Action) of each of the generic placeholders listed above substantially reiterates the claim language and does not provide description of the structure that performs the corresponding functions. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 4 and 16-18 are rejected based on the same rationale as discussed above in the rejected claims 3 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered software per se.
Claim 1 recites “A question-answering system comprising…” can be directed to using only software to implement a system. The claim does not explicitly identify hardware components and under broadest reasonable interpretation, the recitation of “A question-answering system comprising…” can be construed as directed to using only software. Claim 1 is a system claim that does not recite any hardware components. See Specification pg. 12 lines 16-17: “The elements illustrated in FIGS. 1 to 3 according to the embodiments of the present invention may be implemented in the form of software or hardware”. Fig. 1 includes both the claimed user terminal and cloud server. According to the Specification, these elements may be implemented in software only, thus rendering claim 1 to be directed to software per se. Claim 1 does not fall within at least one of the four categories of patent eligible subject matter because it is a product that is directed to “software per se.” See MPEP 2106.03.
Claims 2 and 5-9 do not cure the deficiency of claim 1 and are rejected based on the same rationale as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Napolitano et al. (US 10379715 B2) 
Regarding Claim 1,
Napolitano et al. teaches a question-answering system comprising (Napolitano et al., FIG. 1 and Col. 5 Lines 7-22, “FIG. 1 illustrates exemplary system 100 for operating a digital assistant according to various examples. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent. For example, to act on an inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, application programming interfaces (APIs), or the like; and generating output responses to the user in an audible (e.g., speech) and/or visual form” teaches a digital assistant system that accepts a user request or question and provides an answer or performance of a task)
a plurality of user terminals configured to provide text data including private information, 5answer data corresponding to query data input by a user, and supporting data on the basis of a shared neural model (Napolitano et al., Col. 2 Lines 44-50, “Additionally, a virtual keyboard interface can be displayed, where input received via the virtual keyboard interface can cause text entry in the search field. Further, in some embodiments, a selectable affordance can be caused to appear on a display of a second electronic device, where selection of the affordance enables text input to be received by the electronic device via a keyboard of the second electronic device” teaches virtual keyboard interface (corresponds to the plurality of user terminals) that can provide text data input. Col. 73 Lines 38-46, “The present disclosure further contemplates that the entities responsible for the collection, analysis, disclosure, transfer, storage, or other use of such personal information data will comply with well-established privacy policies and/or privacy practices. In particular, such entities should implement and consistently use privacy policies and practices that are generally recognized as meeting or exceeding industry or governmental requirements for maintaining personal information data as private and secure” teaches maintaining the personal information as private. Col. 19 Lines 49-53, “Task flow processing module 436 can be configured to receive the structured query from natural language processing module 432, complete the structured query, if necessary, and perform the actions required to “complete” the user's ultimate request” teaches receiving a structured query from the user’s request (corresponds to the query data input by the user) to complete the request (corresponds to the answer data). Col. 9 Lines 55-62, “In some examples, digital assistant client module 264 can provide the contextual information or a subset thereof with the user input to the digital assistant server to help infer the user's intent. The digital assistant can also use the contextual information to determine how to prepare and deliver outputs to the user. The contextual information can further be used by media device 104 or server system 108 to support accurate speech recognition” teaches the contextual information (corresponds to the supporting data) of the user input (corresponds to being received from the plurality of terminals) that is provided from the digital assistant client module (corresponds to the neural model that is within the digital assistant system). Col. 10 Lines 5-9, “The contextual information can further include information received from the user (e.g., speech input), information requested by the user, and information presented to the user (e.g., information currently or previously displayed by the media device)” teaches the contextual information includes speech from user. FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)).
a cloud server configured to learn the shared neural model on the basis of initial model learning data and provide the plurality of user terminals with the shared neural model upon completing the learning of the shared neural model (Napolitano et al., Col. 7 Lines 28-32, “In some examples, server system 108 can also employ various virtual devices and/or services of third-party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of server system 108” teaches the cloud service. Col. 15 Lines 29-38, “In one example, the one or more language models can be trained using a corpus of media-related text. In another example, the ASR system can be configured to favor media-related recognition results. In some examples, the one or more ASR systems can include static and dynamic language models. Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text” teaches the training (corresponds to learning) of the language model (corresponds to the neural model) with a corpus of media-related text (corresponds to the initial learning data). FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model). Col. 13 Lines 63-67, “User interface module 422 can receive commands and/or inputs from a user via I/O interface 406 (e.g., from a keyboard, touchscreen, pointing device, controller, and/or microphone), and generate user interface objects on a display” teaches a user interface module as well as a I/O interface (corresponds to the user terminals)). 
Regarding Claim 5,
Napolitano et al. teaches the question-answering system of claim 1, 
Napolitano et al. further teaches wherein the user terminal provides 5the answer data corresponding to the query data and the supporting data by analyzing the text data on the basis of the shared neural model (Napolitano et al., Col. 20 Lines 2-4 and Lines 8-13, “The questions can be provided to and answers can be received from the users through I/O processing module 428… When task flow processing module 436 invokes dialogue flow processing module 434 to determine the “location” information for the structured query associated with the domain “weather search,” dialogue flow processing module 434 can generate questions such as “Which Paris?” to pass to the user” teaches an I/O processing module (corresponds to the user terminal) that provides the answer to the user that corresponds to the structured query (corresponds to the query data). Col. 20 Lines 41-45, “In some examples, task flow processing module 436 can employ the assistance of service processing module 438 (“service processing module”) to complete a task requested in the user input or to provide an informational answer requested in the user input” teach completing a task or to provide an informational answer (corresponds to the answer data) from the user input request (corresponds to analyzing the text data). Para. [0100], “Task flow processing module 436 can be configured to receive the structured query from natural language processing module 432, complete the structured query, if necessary, and perform the actions required to “complete” the user's ultimate request” teaches receiving a structured query from the user’s request (corresponds to the query data input by the user) to complete the request (corresponds to the answer data). Col. 19 Lines 49-53, “Task flow processing module 436 can be configured to receive the structured query from natural language processing module 432, complete the structured query, if necessary, and perform the actions required to “complete” the user's ultimate request” teaches receiving a structured query from the user’s request (corresponds to the query data input by the user) to complete the request (corresponds to the answer data). Col. 9 Lines 55-62, “In some examples, digital assistant client module 264 can provide the contextual information or a subset thereof with the user input to the digital assistant server to help infer the user's intent. The digital assistant can also use the contextual information to determine how to prepare and deliver outputs to the user. The contextual information can further be used by media device 104 or server system 108 to support accurate speech recognition” teaches the contextual information (corresponds to the supporting data) of the user input (corresponds to being received from the plurality of terminals) that is provided from the digital assistant client module (corresponds to the neural model that is within the digital assistant system). Col. 10 Lines 5-9, “The contextual information can further include information received from the user (e.g., speech input), information requested by the user, and information presented to the user (e.g., information currently or previously displayed by the media device)” teaches the contextual information includes speech from user. FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. in view of Nguyen et al. (“MS MARCO: A Human Generated MAchine Reading COmprehension Dataset”) 
Regarding Claim 2,
Napolitano et al. teaches the question-answering system of claim 1, 
Napolitano et al. does not appear to explicitly teach wherein the initial model learning data is machine reading comprehension (MRC) model learning data
However, Nguyen et al., teaches wherein the initial model learning data is machine reading comprehension (MRC) model learning data (Nguyen et al., Section 1 Pg. 2, “In this paper we introduce Microsoft MAchine Reading Comprehension (MS MARCO) - a large scale real-world reading comprehension dataset that addresses the shortcomings of the existing datasets for RC and QA discussed above” teaches the machine reading comprehension learning dataset).  
Napolitano et al. in view of Nguyen et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Nguyen et al., with motivation wherein the initial model learning data is machine reading comprehension (MRC) model learning data. “In MS MARCO, all questions are sampled from real anonymized user queries. The context passages, from which answers in the dataset are derived, are extracted from real web documents using the most advanced version of the Bing search engine. The answers to the queries are human generated. Finally, a subset of these queries has multiple answers. We aim to release one million queries and the corresponding answers in the dataset, which, to the best of our knowledge, is the most comprehensive real-world dataset of its kind in both quantity and quality. We are currently releasing 100,000 queries with their corresponding answers to inspire work in reading comprehension and question answering along with gathering feedback from the research community” (Nguyen et al., Abstract). The proposed teaching is beneficial in that it overcome a number of well-known weaknesses of previous publicly available datasets and is the most comprehensive real-world dataset of its kind in both quantity and quality.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. in view of Severyn et al. (“Modeling Relational Information in Question-Answer Pairs with Convolutional Neural Networks”)
Regarding Claim 3,
Napolitano et al. teaches the question-answering system of claim 1, wherein the shared neural model 15includes (Napolitano et al., FIG. 1 and Col. 5 Lines 7-22, “FIG. 1 illustrates exemplary system 100 for operating a digital assistant according to various examples. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent. For example, to act on an inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, application programming interfaces (APIs), or the like; and generating output responses to the user in an audible (e.g., speech) and/or visual form” teaches a digital assistant system that accepts a user request or question and provides an answer or performance of a task. FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)). 
Napolitano et al. does not appear to explicitly teach a word neural model configured to embed each of the text data and the query data as a vector of a real number dimension; an answer neural model configured to infer the answer data and the supporting data corresponding to the answer data on the answer data on the basis of a text data vector and a 20query data vector resulting from the embedding
However, Severyn et al., teaches a word neural model configured to embed each of the text data and the query data as a vector of a real number dimension (Severyn et al., Section 1 Pg. 1, “The main building blocks of our architecture are two distributional sentence models based on convolutional neural networks (ConvNets)” teaches two distributional sentence models (corresponds to the word neural model). Section 1 Pg. 2, “finally (v) our model is trained end-to-end starting from the input sentences to producing a final score that is used to rerank answers” teaches the input sentence (corresponds to the text data). Section 2 Pg. 2, “we first describe our sentence model for mapping queries and documents to their intermediate representations and then describe how they can be used for learning semantic matching between input query-document pairs” teaches the input query data. Fig. 2 and Section 2.3 Pg. 4, “The architecture of our model for matching question-answer pairs is presented in Fig. 2. Our sentence models (described in Sec. 2.1) learn to map input sentences to vectors, which can then be used to compute their similarity” teaches embedding the input data as a vector. Section 2.1.1 Pg. 3, “The input to the network are raw words that need to be translated into real-valued feature vectors to be processed by subsequent layers of the network” teaches embedding the input into real-valued feature vectors).
an answer neural model configured to infer the answer data and the supporting data corresponding to the answer data on the answer data on the basis of a text data vector and a 20query data vector resulting from the embedding (Severyn et al., Section 1 Pg. 1, “The main building blocks of our architecture are two distributional sentence models based on convolutional neural networks (ConvNets)” teaches two distributional sentence models (corresponds to the answer neural model). Section 1 Pg. 2, “finally (v) our model is trained end-to-end starting from the input sentences to producing a final score that is used to rerank answers” teaches the model inferring the answer and producing a score (corresponds to the supporting data) on the basis of the input sentence (corresponds to the text data). Section 2 Pg. 2, “we first describe our sentence model for mapping queries and documents to their intermediate representations and then describe how they can be used for learning semantic matching between input query-document pairs” teaches the input of the query data. Fig. 2 and Section 2.3 Pg. 4, “The architecture of our model for matching question-answer pairs is presented in Fig. 2. Our sentence models (described in Sec. 2.1) learn to map input sentences to vectors, which can then be used to compute their similarity” teaches embedding the input data as a vector).
Napolitano et al. in view of Severyn et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Severyn et al., with motivation of a word neural model configured to embed each of the text data and the query data as a vector of a real number dimension; an answer neural model configured to infer the answer data and the supporting data corresponding to the answer data on the answer data on the basis of a text data vector and a 20query data vector resulting from the embedding. “The matches are encoded as embeddings with additional parameters (dimensions), which are tuned by the network. These allows for better capturing interactions between questions and answers, resulting in a significant boost in accuracy” (Severyn et al., Abstract). The proposed teaching is beneficial in that it significantly improves accuracy because of better capturing interaction between questions and answers.
Regarding Claim 4,
Napolitano et al. in view of Severyn et al. teaches the question-answering system of claim 3, 
Severyn et al. further teaches wherein the word neural model embeds each of the text data and the query data as the vector of the real number dimension by JIM-0094-ET16combining a word-specific embedding vector table with a character and sub-word based neural model (Severyn et al., Section 1 Pg. 1, “The main building blocks of our architecture are two distributional sentence models based on convolutional neural networks (ConvNets)” teaches two distributional sentence models (corresponds to the word neural model). Section 1 Pg. 2, “finally (v) our model is trained end-to-end starting from the input sentences to producing a final score that is used to rerank answers” teaches the input sentence (corresponds to the text data). Section 2 Pg. 2, “we first describe our sentence model for mapping queries and documents to their intermediate representations and then describe how they can be used for learning semantic matching between input query-document pairs” teaches the input query data. Fig. 2 and Section 2.3 Pg. 4, “The architecture of our model for matching question-answer pairs is presented in Fig. 2. Our sentence models (described in Sec. 2.1) learn to map input sentences to vectors, which can then be used to compute their similarity” teaches embedding the input data as a vector. Section 2.1.1 Pg. 3, “The input to the network are raw words that need to be translated into real-valued feature vectors to be processed by subsequent layers of the network” teaches embedding the input into real-valued feature vectors. Section 2.1.1 Pg. 3, “The architecture of neural networks is not well suited for dealing with discrete words, hence, they are represented by low-dimensional, real-valued, dense vectors w ∈ R dw looked up in a matrix W ∈ R dw×|V | (whose columns correspond to words in V )” teaches a discrete word (corresponds to word-specific) embedding matrix (corresponds to the vector table). Section 3.1 Pg. 6, “We minimally preprocess the data only performing tokenization and lowercasing all words” teaches performing tokenization to all words (corresponds to the character and sub-word based neural model)).
Napolitano et al. in view of Severyn et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Severyn et al., with motivation wherein the word neural model embeds each of the text data and the query data as the vector of the real number dimension by JIM-0094-ET16combining a word-specific embedding vector table with a character and sub-word based neural model. “The matches are encoded as embeddings with additional parameters (dimensions), which are tuned by the network. These allows for better capturing interactions between questions and answers, resulting in a significant boost in accuracy” (Severyn et al., Abstract). The proposed teaching is beneficial in that it significantly improves accuracy because of better capturing interaction between questions and answers.
Claims 6-7, 10-13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. in view of Czibula et al. (“IPA - An Intelligent Personal Assistant Agent For Task Performance Support”) 
Regarding Claim 6,
Napolitano et al. teaches the question-answering system of claim 5, 
Napolitano et al. does not appear to explicitly teach wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to a personalized neural model corresponding to the user terminal on the basis of data fed back from the user
However, Czibula et al., teaches wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to a personalized neural model corresponding to the user terminal on the basis of data fed back from the user (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches a IPA agent that utilizes neural network. Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches a user utilizing a workstation (corresponds to the user terminal) to interact with the software application Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches a IPA agent that monitors user’s behavior as well as receive feedback from the user in developing into an improved personalized IPA agent. Section II Pg. 31, “We propose IPA agent that will learn by supervision to assist the user when performing various tasks, by suggesting at each step the next action to be performed” teaches the IPA agent (corresponds to the neural mode) learning by supervision (corresponds to updating) and sends the user suggested action based on assessment (corresponds to answer data and supporting data)).
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to a personalized neural model corresponding to the user terminal on the basis of data fed back from the user. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time. 
Regarding Claim 7,
Napolitano et al. in view of Czibula et al. teaches the question-answering system of claim 6, 
Czibula et al. further teaches wherein the user terminal updates the shared neural model to the personalized neural model when the feedback data of a predetermined 15amount or more of learning is accumulated (Czibula et al., Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the knowledge acquired in the training step, IPA will learn to predict the next action for a user performing a task, assisting users in their interaction with a specific system. Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches the IPA agent (corresponds to the neural model) learning supervision (corresponds to updating) and sends the user suggested action based on assessment (corresponds to answer data and supporting data). Section II Pg. 31, “Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches improving (corresponds to updating) the IPA agent (corresponds to the neural model) based on the determined feedback (corresponds to the feedback data accumulated) received by the user. Section II.B Pg. 32, “In order to speed up the convergence of the backpropagation algorithm and to avoid local minima, we have used the momentum technique” teaches determining the convergence of the backpropagation algorithm (corresponds to the predetermined amount or more of learning)).  
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation wherein the user terminal updates the shared neural model to the personalized neural model when the feedback data of a predetermined 15amount or more of learning is accumulated. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time. 
Regarding Claim 10,
Napolitano et al. teaches a method of providing a shared neural model by a question-answering system, the method comprising (Napolitano et al., FIG. 1 and Col. 5 Lines 7-22, “FIG. 1 illustrates exemplary system 100 for operating a digital assistant according to various examples. The terms “digital assistant,” “virtual assistant,” “intelligent automated assistant,” or “automatic digital assistant” can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent. For example, to act on an inferred user intent, the system can perform one or more of the following: identifying a task flow with steps and parameters designed to accomplish the inferred user intent, inputting specific requirements from the inferred user intent into the task flow; executing the task flow by invoking programs, methods, services, application programming interfaces (APIs), or the like; and generating output responses to the user in an audible (e.g., speech) and/or visual form” teaches a digital assistant system that accepts a user request or question, invokes methods, and provides an answer or performance of a task. FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534”  teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)).
learning a shared neural model on the basis of initial model learning data (Napolitano et al., Col. 15 Lines 29-38, “In one example, the one or more language models can be trained using a corpus of media-related text. In another example, the ASR system can be configured to favor media-related recognition results. In some examples, the one or more ASR systems can include static and dynamic language models. Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text” teaches the training (corresponds to learning) of the language model (corresponds to the neural model) with a corpus of media-related text (corresponds to the initial learning data)).
providing a plurality of user terminals with the shared neural model upon completing the 10learning of the shared neural model (Napolitano et al., Col. 15 Lines 29-38, “In one example, the one or more language models can be trained using a corpus of media-related text. In another example, the ASR system can be configured to favor media-related recognition results. In some examples, the one or more ASR systems can include static and dynamic language models. Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text” teaches the training (corresponds to learning) of the language model (corresponds to the neural model). FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model). Col. 13 Lines 63-67, “User interface module 422 can receive commands and/or inputs from a user via I/O interface 406 (e.g., from a keyboard, touchscreen, pointing device, controller, and/or microphone), and generate user interface objects on a display” teaches a user interface module as well as a I/O interface (corresponds to the user terminals)). 
Napolitano et al. does not appear to explicitly teach upon the user terminal updating the shared neural model to a personalized neural model, collecting the updated personalized neural model; updating the shared neural model on the basis of the collected personalized neural model; and providing the updated shared neural model to the plurality of user terminals
However, Czibula et al., teaches upon the user terminal updating the shared neural model to a personalized neural model, collecting the updated personalized neural model (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches an IPA agent that utilizes neural network (corresponds to the shared neural model). Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches a user utilizing a workstation (corresponds to the user terminal) to interact with the software application. Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches a IPA agent that monitors user’s behavior as well as receive feedback from the user in developing into an improved personalized IPA agent. Section II Pg. 31, “We propose IPA agent that will learn by supervision to assist the user when performing various tasks, by suggesting at each step the next action to be performed” teaches the IPA agent (corresponds to the neural model) learning by supervision (corresponds to updating) and sends the user suggested action based on assessment). 
updating the shared neural model on the basis of the collected personalized neural model (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches an IPA agent that utilizes neural network (corresponds to the shared neural model). Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches a user utilizing a workstation (corresponds to the user terminal) to interact with the software application Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches a IPA agent that monitors user’s behavior as well as receive feedback from the user in developing into an improved personalized IPA agent. Section II Pg. 31, “We propose IPA agent that will learn by supervision to assist the user when performing various tasks, by suggesting at each step the next action to be performed” teaches the IPA agent (corresponds to the neural mode) learning by supervision (corresponds to updating) and sends the user suggested action based on assessment).
15providing the updated shared neural model to the plurality of user terminals (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches an IPA agent that utilizes neural network (corresponds to the shared neural model). Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches the IPA agent being trained and updated, then sent back to the software application for the user utilizing a workstation (corresponds to the user terminal) to interact with).
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation upon the user terminal updating the shared neural model to a personalized neural model, collecting the updated personalized neural model; updating the shared neural model on the basis of the collected personalized neural model; and providing the updated shared neural model to the plurality of user terminals. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time. 
Regarding Claim 11,
Napolitano et al. in view of Czibula et al. teaches the method of claim 10, 
Napolitano et al. further teaches wherein the user terminal provides a user with text data including private information, answer data corresponding to query data input by the user, and supporting data on the basis of the shared neural model (Napolitano et al., Col. 2 Lines 44-50, “Additionally, a virtual keyboard interface can be displayed, where input received via the virtual keyboard interface can cause text entry in the search field. Further, in some embodiments, a selectable affordance can be caused to appear on a display of a second electronic device, where selection of the affordance enables text input to be received by the electronic device via a keyboard of the second electronic device” teaches virtual keyboard interface (corresponds to the plurality of user terminals) that can provide text data input. Col. 73 Lines 38-46, “The present disclosure further contemplates that the entities responsible for the collection, analysis, disclosure, transfer, storage, or other use of such personal information data will comply with well-established privacy policies and/or privacy practices. In particular, such entities should implement and consistently use privacy policies and practices that are generally recognized as meeting or exceeding industry or governmental requirements for maintaining personal information data as private and secure” teaches maintaining the personal information as private. Col. 19 Lines 49-53, “Task flow processing module 436 can be configured to receive the structured query from natural language processing module 432, complete the structured query, if necessary, and perform the actions required to “complete” the user's ultimate request” teaches receiving a structured query from the user’s request (corresponds to the query data input by the user) to complete the request (corresponds to the answer data). Col. 9 Lines 55-62, “In some examples, digital assistant client module 264 can provide the contextual information or a subset thereof with the user input to the digital assistant server to help infer the user's intent. The digital assistant can also use the contextual information to determine how to prepare and deliver outputs to the user. The contextual information can further be used by media device 104 or server system 108 to support accurate speech recognition” teaches the contextual information (corresponds to the supporting data) of the user input (corresponds to being received from the plurality of terminals) that is provided from the digital assistant client module (corresponds to the neural model that is within the digital assistant system). Col. 10 Lines 5-9, “The contextual information can further include information received from the user (e.g., speech input), information requested by the user, and information presented to the user (e.g., information currently or previously displayed by the media device)” teaches the contextual information includes speech from user. FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)).
Regarding Claim 12,
Napolitano et al. in view of Czibula et al. teaches the method of claim 11, 
Czibula et al. further teaches wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to JIM-0094-ET18a personalized neural model corresponding to the user terminal on the basis of data fed back from the user (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches a IPA agent that utilizes neural network. Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches a user utilizing a workstation (corresponds to the user terminal) to interact with the software application Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches a IPA agent that monitors user’s behavior as well as receive feedback from the user in developing into an improved personalized IPA agent. Section II Pg. 31, “We propose IPA agent that will learn by supervision to assist the user when performing various tasks, by suggesting at each step the next action to be performed” teaches the IPA agent (corresponds to the neural mode) learning by supervision (corresponds to updating) and sends the user suggested action based on assessment (corresponds to answer data and supporting data)).
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to JIM-0094-ET18a personalized neural model corresponding to the user terminal on the basis of data fed back from the user. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time. 
Regarding Claim 13,
Napolitano et al. in view of Czibula et al. teaches the method of claim 12, 
Czibula et al. further teaches wherein the user terminal updates the shared neural 5model to the personalized neural model when the feedback data of a predetermined amount or more of learning is accumulated (Czibula et al., Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the knowledge acquired in the training step, IPA will learn to predict the next action for a user performing a task, assisting users in their interaction with a specific system. Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches the IPA agent (corresponds to the neural model) learning supervision (corresponds to updating) and sends the user suggested action based on assessment (corresponds to answer data and supporting data). Section II Pg. 31, “Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches improving (corresponds to updating) the IPA agent (corresponds to the neural model) based on the determined feedback (corresponds to the feedback data accumulated) received by the user. Section II.B Pg. 32, “In order to speed up the convergence of the backpropagation algorithm and to avoid local minima, we have used the momentum technique” teaches determining the convergence of the backpropagation algorithm (corresponds to the predetermined amount or more of learning)).    
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation wherein the user terminal updates the shared neural 5model to the personalized neural model when the feedback data of a predetermined amount or more of learning is accumulated. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time. 
Regarding Claim 15,
Napolitano et al. teaches 15a cloud server for learning and providing a shared neural model, the cloud server comprising (Napolitano et al., Col. 7 Lines 28-32, “In some examples, server system 108 can also employ various virtual devices and/or services of third-party service providers (e.g., third-party cloud service providers) to provide the underlying computing resources and/or infrastructure resources of server system 108” teaches the cloud service. Col. 15 Lines 29-38, “In one example, the one or more language models can be trained using a corpus of media-related text. In another example, the ASR system can be configured to favor media-related recognition results. In some examples, the one or more ASR systems can include static and dynamic language models. Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text” teaches the training (corresponds to learning) of the language model (corresponds to the neural model) with a corpus of media-related text (corresponds to the initial learning data). FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model).
a communication module configured to transmit and receive data to and from a plurality of user terminals (Napolitano et al., Col. 13 Lines 63-67, “User interface module 422 can receive commands and/or inputs from a user via I/O interface 406 (e.g., from a keyboard, touchscreen, pointing device, controller, and/or microphone), and generate user interface objects on a display” teaches a user interface module (corresponds to the communication model) that receives data from a user via a I/O interface (corresponds to the user terminals)). 
a memory in which a program for learning and providing a shared neural model is 20stored (Napolitano et al., Col. 9 Lines 25-34, “As described herein, memory 250 can also store client-side digital assistant instructions (e.g., in a digital assistant client module 264) and various user data 266 (e.g., user-specific vocabulary data, preference data, and/or other data such as the user's media search history, media watch list, recently watched list, favorite media items, etc.) to, for example, provide the client-side functionalities of the digital assistant. User data 266 can also be used in performing speech recognition in support of the digital assistant or for any other application” teaches a memory that stores client side digital assistant instructions in the digital assistant client module (corresponds to the neural model that is within the digital assistant system). FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)).
a processor configured to execute the program stored in the memory, wherein, when the program is executed, the processor is configured to (Napolitano et al., Col. 13 Lines 35-45, “In some examples, memory 402, or the computer-readable storage media of memory 402, can store programs, modules, instructions, and data structures including all or a subset of: operating system 418, communication module 420, user interface module 422, one or more applications 424, and digital assistant module 426. In particular, memory 402, or the computer-readable storage media of memory 402, can store instructions for performing process 800, described below. One or more processors 404 can execute these programs, modules, and instructions, and can read/write from/to the data structures” teaches one or more processors that execute the program stored in the memory) 
JIM-0094-ET19learn the shared neural model on the basis of initial model learning data and provide the plurality of user terminals with the learned shared neural model (Napolitano et al., Col. 15 Lines 29-38, “In one example, the one or more language models can be trained using a corpus of media-related text. In another example, the ASR system can be configured to favor media-related recognition results. In some examples, the one or more ASR systems can include static and dynamic language models. Static language models can be trained using general corpuses of text, while dynamic language models can be trained using user-specific text” teaches the training (corresponds to learning) of the language model (corresponds to the neural model) with a corpus of media-related text (corresponds to the initial learning data). FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model). Col. 13 Lines 63-67, “User interface module 422 can receive commands and/or inputs from a user via I/O interface 406 (e.g., from a keyboard, touchscreen, pointing device, controller, and/or microphone), and generate user interface objects on a display” teaches a user interface module as well as a I/O interface (corresponds to the user terminals)). 
Napolitano et al. does not appear to explicitly teach upon the user terminal updating the shared neural model to a personalized neural model, collect the updated personalized neural model, update the shared neural model on the basis of the 5collected personalized neural model, and provide the plurality of user terminals with the updated shared neural model
However, Czibula et al., teaches upon the user terminal updating the shared neural model to a personalized neural model, collect the updated personalized neural model, update the shared neural model on the basis of the 5collected personalized neural model, and provide the plurality of user terminals with the updated shared neural model (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches a IPA agent that utilizes neural network (corresponds to the shared neural model). Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches a user utilizing a workstation (corresponds to the user terminal) to interact with the software application. Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches a IPA agent that monitors user’s behavior as well as receive feedback from the user in developing into an improved personalized IPA agent. Section II Pg. 31, “We propose IPA agent that will learn by supervision to assist the user when performing various tasks, by suggesting at each step the next action to be performed” teaches the IPA agent (corresponds to the neural model) learning by supervision (corresponds to updating) and sends the user suggested action based on assessment. Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches the IPA agent being trained and updated, then sent back to the software application for the user utilizing a workstation (corresponds to the user terminal) to interact with).  
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation upon the user terminal updating the shared neural model to a personalized neural model, collect the updated personalized neural model, update the shared neural model on the basis of the 5collected personalized neural model, and provide the plurality of user terminals with the updated shared neural model. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time.
Regarding Claim 17,
Napolitano et al. in view of Czibula et al. teaches the cloud server of claim 15, 
Napolitano et al. further teaches wherein the user terminal provides text data including private information, answer data corresponding to query data input by a user, and  15supporting data on the basis of the shared neural model (Napolitano et al., Col. 2 Lines 44-50, “Additionally, a virtual keyboard interface can be displayed, where input received via the virtual keyboard interface can cause text entry in the search field. Further, in some embodiments, a selectable affordance can be caused to appear on a display of a second electronic device, where selection of the affordance enables text input to be received by the electronic device via a keyboard of the second electronic device” teaches virtual keyboard interface (corresponds to the plurality of user terminals) that can provide text data input. Col. 73 Lines 38-46, “The present disclosure further contemplates that the entities responsible for the collection, analysis, disclosure, transfer, storage, or other use of such personal information data will comply with well-established privacy policies and/or privacy practices. In particular, such entities should implement and consistently use privacy policies and practices that are generally recognized as meeting or exceeding industry or governmental requirements for maintaining personal information data as private and secure”  teaches maintaining the personal information as private. Col. 19 Lines 49-53, “Task flow processing module 436 can be configured to receive the structured query from natural language processing module 432, complete the structured query, if necessary, and perform the actions required to “complete” the user's ultimate request”  teaches receiving a structured query from the user’s request (corresponds to the query data input by the user) to complete the request (corresponds to the answer data). Col. 9 Lines 55-62, “In some examples, digital assistant client module 264 can provide the contextual information or a subset thereof with the user input to the digital assistant server to help infer the user's intent. The digital assistant can also use the contextual information to determine how to prepare and deliver outputs to the user. The contextual information can further be used by media device 104 or server system 108 to support accurate speech recognition” teaches the contextual information (corresponds to the supporting data) of the user input (corresponds to being received from the plurality of terminals) that is provided from the digital assistant client module (corresponds to the neural model that is within the digital assistant system). Col. 10 Lines 5-9, “The contextual information can further include information received from the user (e.g., speech input), information requested by the user, and information presented to the user (e.g., information currently or previously displayed by the media device)” teaches the contextual information includes speech from user. FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models” teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. FIG. 5C and Col. 34-34 Lines 66-67 and 1-5, “At block 544 of process 500, second results can be obtained. The obtained second results can be similar, but not identical to the results obtained at block 534. In some examples, the obtained second results can at least partially satisfy the user request. For example, the obtained second results can share one or more properties, parameters, or attributes of the results obtained at block 534” teaches the results can share one or more properties, parameters, or attributes of the results obtained (corresponds to the shared network model)).  
Regarding Claim 18,
Napolitano et al. in view of Czibula et al. teaches the cloud server of claim 17, 
Czibula et al. further teaches wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to a personalized neural model corresponding to the user terminal on the basis of data fed 20back from the user (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches a IPA agent that utilizes neural network. Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches a user utilizing a workstation (corresponds to the user terminal) to interact with the software application Section II Pg. 31, “In the training step, IPA agent monitors the behavior of a set of real users, and, using Aspect Oriented Programming, captures information that will be stored in its knowledge base… Based on the feedback received by the user at a given moment (i.e., the action chosen by the user), IPA agent improves its behavior, learning the newly received information” teaches a IPA agent that monitors user’s behavior as well as receive feedback from the user in developing into an improved personalized IPA agent. Section II Pg. 31, “We propose IPA agent that will learn by supervision to assist the user when performing various tasks, by suggesting at each step the next action to be performed” teaches the IPA agent (corresponds to the neural mode) learning by supervision (corresponds to updating) and sends the user suggested action based on assessment (corresponds to answer data and supporting data)).
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation wherein the user terminal receives feedback from the user by providing the answer data and the supporting data and updates the shared neural model to a personalized neural model corresponding to the user terminal on the basis of data fed 20back from the user. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time. 
Claims 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. in view of Czibula et al. in further view of Zhang et al. (“Benben: A Chinese Intelligent Conversational Robot”) 
Regarding Claim 8,
Napolitano et al. in view of Czibula et al. teaches the question-answering system of claim 6, 
Napolitano et al. in view of Czibula et al. does not appear to explicitly teach wherein the user terminal transmits the updated personalized neural model to the cloud server the cloud server, upon collecting a predetermined number or more of the personalized 20neural models from the plurality of user terminals, updates the shared neural model on the basis of the collected personalized neural models and provides the user terminal with the updated shared neural model
However, Zhang et al., teaches wherein the user terminal transmits the updated personalized neural model to the cloud server the cloud server, upon collecting a predetermined number or more of the personalized 20neural models from the plurality of user terminals, updates the shared neural model on the basis of the collected personalized neural models and provides the user terminal with the updated shared neural model (Zhang et al., Figure 3 and Section 2.3 Pg. 15, “Figure 3 shows the framework of the proposed topic augmented convolutional neural network for domain selection” teaches a augmented convolutional neural network for domain selection. Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches determining a number of personalized domain and response (corresponds to the predetermined number or more of an updated personalized neural model) within the Benben architecture from the plurality of terminals). Figure 2 and Section 2.3 Pg. 15, “If there is no domain to be triggered, the conversation state is updated and then sent to the response generation module” teaches updating state of the neural network. Figure 1 and Section 2.4 Pg. 17, “Taking the news recommendation as an example, Benben can respond to the requirement of news reading in some specific topics, such as sports, fashion, movie, finance, etc. For example, users say: “Show me the most recent news about movies.” as well as they can also say “Once more” to see another movie news. Besides the querying mode, when a stalemate is detected during a conversation, Benben will recommend a recent news, according to the user profiling information, by a random alternation to the conversation topic transferring to break the stalemate. Note that the news recommendation is also in an interactive way, which means that Benben will ask the user whether he/she wants to read a news of a specific topic in an euphemism way” teaches the technical structure of Benben (corresponds to the neural model) that consist of a recommendation technique that can actively recommend personalized content through the user interest profiling and conversation history (corresponds to an updated personalization to the neural model). Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches a user terminal within the architecture of Benben. Section 4 Pg. 17, “We carry the Benben service in a cloud server and link a Nao robot to the service. Users thus can chat with Benben in speech. The ASR and TTS are implemented by calling the services from the voice cloud of iFLYTEK” teaches Benben is serviced on the cloud server.
Napolitano et al. in view of Czibula et al. in view of Zhang et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. and Czibula et al. with Zhang et al., with motivation wherein the user terminal transmits the updated personalized neural model to the cloud server the cloud server, upon collecting a predetermined number or more of the personalized 20neural models from the plurality of user terminals, updates the shared neural model on the basis of the collected personalized neural models and provides the user terminal with the updated shared neural model. “In this paper, we present a Chinese conversational robot, Benben, which is designed to achieve the goals of chit-chat, task completion, question answering and recommendation in human-robot conversations. In the current version, Benben is implemented in three platforms, namely PC, mobile phone and Nao robot. In the future, we plan to apply it to other scenarios such as vehicle, home furnishing, toys, etc. Meanwhile, we plan to transfer Benben from Chinese version to English version.” (Zhang et al., Conclusion). The proposed teaching is beneficial in that it achieves a unified structure of the four categories. 
Regarding Claim 14,
Napolitano et al. in view of Czibula et al. teaches the method of claim 12, further comprising: 
Czibula et al. further teaches providing the user terminal with the updated shared neural model (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches an IPA agent that utilizes neural network (corresponds to the shared neural model). Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches the IPA agent being trained and updated, then sent back to the software application for the user utilizing a workstation (corresponds to the user terminal) to interact with). 
Napolitano et al. in view of Czibula et al. does not appear to explicitly teach receiving the updated personalized neural model from the user terminal; and upon collecting a predetermined number or more of the personalized neural models from the plurality of user terminal, updating the shared neural model on the basis of the collected personalized neural models
However, Zhang et al., teaches receiving the updated personalized neural model from the user terminal (Zhang et al., Figure 1 and Section 2.4 Pg. 17, “Taking the news recommendation as an example, Benben can respond to the requirement of news reading in some specific topics, such as sports, fashion, movie, finance, etc. For example, users say: “Show me the most recent news about movies.” as well as they can also say “Once more” to see another movie news. Besides the querying mode, when a stalemate is detected during a conversation, Benben will recommend a recent news, according to the user profiling information, by a random alternation to the conversation topic transferring to break the stalemate. Note that the news recommendation is also in an interactive way, which means that Benben will ask the user whether he/she wants to read a news of a specific topic in an euphemism way” teaches the technical structure of Benben (corresponds to the neural model) that consist of a recommendation technique that can actively recommend personalized content through the user interest profiling and conversation history (corresponds to an updated personalization to the neural model). Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches a user terminal within the architecture of Benben that receives the personalized domain and response (corresponds to updated personalized neural model)).
10upon collecting a predetermined number or more of the personalized neural models from the plurality of user terminal, updating the shared neural model on the basis of the collected personalized neural models (Zhang et al., Figure 3 and Section 2.3 Pg. 15, “Figure 3 shows the framework of the proposed topic augmented convolutional neural network for domain selection” teaches a augmented convolutional neural network for domain selection. Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches determining a number of personalized domain and response (corresponds to the predetermined number or more of personalized neural model) within the Benben architecture from the plurality of terminals). Figure 2 and Section 2.3 Pg. 15, “If there is no domain to be triggered, the conversation state is updated and then sent to the response generation module” teaches updating state of the neural network. Figure 1 and Section 2.4 Pg. 17, “Taking the news recommendation as an example, Benben can respond to the requirement of news reading in some specific topics, such as sports, fashion, movie, finance, etc. For example, users say: “Show me the most recent news about movies.” as well as they can also say “Once more” to see another movie news. Besides the querying mode, when a stalemate is detected during a conversation, Benben will recommend a recent news, according to the user profiling information, by a random alternation to the conversation topic transferring to break the stalemate. Note that the news recommendation is also in an interactive way, which means that Benben will ask the user whether he/she wants to read a news of a specific topic in an euphemism way” teaches the technical structure of Benben (corresponds to the neural model) that consist of a recommendation technique that can actively recommend personalized content through the user interest profiling and conversation history (corresponds to an updated personalization to the neural model). Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches a user terminal within the architecture of Benben. Section 3 Pg. 17, “We thus explore the implicit feedback in the conversation to optimize the long-term goal of conversation generation and model the implicit feedback as a reward shaping scheme towards a basic reward function in a reinforcement learning framework” teaches implicit feedback from users that optimizes the goal of Benben (corresponds to updating the shared neural model on the basis of the collected personalized neural models).
Napolitano et al. in view of Czibula et al. in view of Zhang et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. and Czibula et al. with Zhang et al., with motivation of receiving the updated personalized neural model from the user terminal; and upon collecting a predetermined number or more of the personalized neural models from the plurality of user terminal, updating the shared neural model on the basis of the collected personalized neural models. “In this paper, we present a Chinese conversational robot, Benben, which is designed to achieve the goals of chit-chat, task completion, question answering and recommendation in human-robot conversations. In the current version, Benben is implemented in three platforms, namely PC, mobile phone and Nao robot. In the future, we plan to apply it to other scenarios such as vehicle, home furnishing, toys, etc. Meanwhile, we plan to transfer Benben from Chinese version to English version.” (Zhang et al., Conclusion). The proposed teaching is beneficial in that it achieves a unified structure of the four categories. 
Regarding Claim 16,
Napolitano et al. in view of Czibula et al. teaches the cloud server of claim 15, 
Napolitano et al. further teaches wherein the processor (Napolitano et al., Col. 13 Lines 35-45, “In some examples, memory 402, or the computer-readable storage media of memory 402, can store programs, modules, instructions, and data structures including all or a subset of: operating system 418, communication module 420, user interface module 422, one or more applications 424, and digital assistant module 426. In particular, memory 402, or the computer-readable storage media of memory 402, can store instructions for performing process 800, described below. One or more processors 404 can execute these programs, modules, and instructions, and can read/write from/to the data structures”  teaches one or more processors).
15 Czibula et al. further teaches provides the user terminal with the updated shared neural model (Czibula et al., Section II.B Pg. 32, “For this purpose, IPA agent uses a feedforward neural network that will be trained using the backpropagation momentum learning technique” teaches an IPA agent that utilizes neural network (corresponds to the shared neural model). Figure 1 and Section II.B Pg. 32. “The labeled arrows from Figure 1 outline the interactions between the actors involved in the training phase” teaches the IPA agent being trained and updated, then sent back to the software application for the user utilizing a workstation (corresponds to the user terminal) to interact with).
Napolitano et al. in view of Czibula et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. with Czibula et al., with motivation to provide the user terminal with the updated shared neural model. “The fact that IPA agent continuously improves its behavior assures that its learning accuracy will improve in time, as more and more use cases will be covered by the users of the application” (Czibula et al., Section III.B Pg. 33-34). The proposed teaching is beneficial in that it continuously improves its behavior to assure that its learning accuracy will improve over time.
Napolitano et al. in view of Czibula et al. does not appear to explicitly teach upon collecting a predetermined number or more of the personalized neural models from the plurality of user 10terminal, updates the shared neural model on the basis of the collected personalized neural models
However, Zhang et al., teaches upon collecting a predetermined number or more of the personalized neural models from the plurality of user 10terminal, updates the shared neural model on the basis of the collected personalized neural models (Zhang et al., Figure 3 and Section 2.3 Pg. 15, “Figure 3 shows the framework of the proposed topic augmented convolutional neural network for domain selection” teaches a augmented convolutional neural network for domain selection. Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches determining a number of personalized domain and response (corresponds to the predetermined number or more of personalized neural model) within the Benben architecture from the plurality of terminals). Figure 2 and Section 2.3 Pg. 15, “If there is no domain to be triggered, the conversation state is updated and then sent to the response generation module” teaches updating state of the neural network. Figure 1 and Section 2.4 Pg. 17, “Taking the news recommendation as an example, Benben can respond to the requirement of news reading in some specific topics, such as sports, fashion, movie, finance, etc. For example, users say: “Show me the most recent news about movies.” as well as they can also say “Once more” to see another movie news. Besides the querying mode, when a stalemate is detected during a conversation, Benben will recommend a recent news, according to the user profiling information, by a random alternation to the conversation topic transferring to break the stalemate. Note that the news recommendation is also in an interactive way, which means that Benben will ask the user whether he/she wants to read a news of a specific topic in an euphemism way” teaches the technical structure of Benben (corresponds to the neural model) that consist of a recommendation technique that can actively recommend personalized content through the user interest profiling and conversation history (corresponds to an updated personalization to the neural model). Figure 2 and Section 2.4 Pg. 16, “In a task progress, the task completion is an interactive process between terminals and users so that it needs a multi-turn conversation controller” teaches a user terminal within the architecture of Benben. Section 3 Pg. 17, “We thus explore the implicit feedback in the conversation to optimize the long-term goal of conversation generation and model the implicit feedback as a reward shaping scheme towards a basic reward function in a reinforcement learning framework” teaches implicit feedback from users that optimizes the goal of Benben (corresponds to updating the shared neural model on the basis of the collected personalized neural models).
Napolitano et al. in view of Czibula et al. in view of Zhang et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al. and Czibula et al. with Zhang et al., with motivation of upon collecting a predetermined number or more of the personalized neural models from the plurality of user 10terminal, updates the shared neural model on the basis of the collected personalized neural models. “In this paper, we present a Chinese conversational robot, Benben, which is designed to achieve the goals of chit-chat, task completion, question answering and recommendation in human-robot conversations. In the current version, Benben is implemented in three platforms, namely PC, mobile phone and Nao robot. In the future, we plan to apply it to other scenarios such as vehicle, home furnishing, toys, etc. Meanwhile, we plan to transfer Benben from Chinese version to English version.” (Zhang et al., Conclusion). The proposed teaching is beneficial in that it achieves a unified structure of the four categories. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Napolitano et al. in view of Czibula et al. in view of Zhang et al. in further view of Qian et al. (“Survey of wireless big data”) 
Regarding Claim 9,
Napolitano et al. in view of Czibula et al. in view of Zhang et al. teaches the question-answering system of claim 8, 
Napolitano et al. further teaches a weight allocated to each of the personalized neural models (Napolitano et al., FIG. 4A and Col. 15 Lines 9-11, “Examples of speech recognition models can include Hidden Markov Models, Gaussian-Mixture Models, Deep Neural Network Models”  teaches that the speech recognition models being a deep neural network model that is within the digital assistant system. Col. 31 Lines 23-26, “the biasing can be implemented by weighting candidate user intents that are media-related more heavily than candidate user intents that are not media-related” teaches the weight allocated to the neural network based on the candidate user intents. Col. 73 Lines 38-46, “The present disclosure further contemplates that the entities responsible for the collection, analysis, disclosure, transfer, storage, or other use of such personal information data will comply with well-established privacy policies and/or privacy practices. In particular, such entities should implement and consistently use privacy policies and practices that are generally recognized as meeting or exceeding industry or governmental requirements for maintaining personal information data as private and secure” teaches maintaining the personal information as private). 
Napolitano et al. in view of Czibula et al. in view of Zhang et al. does not appear to explicitly teach wherein the cloud server updates the shared neural model by calculating an average based on an amount of the feedback data learned by each of the plurality of user terminals
However, Qian et al., teaches wherein the cloud server updates the shared neural model by calculating an average based on an amount of the feedback data learned by each of the plurality of user terminals (Qian et al., Section 2.1 Pg. 3, “From the perspective of telecommunication operators, the data is mainly derived from the following three aspects[3] : data in the IT system: user attributes, business consumption information, terminal information and etc. Moreover, these data are collected from CRM (Customer Relationship Management), billing system and terminal self-registration platform, respectively” teaches terminals (corresponds to the plurality of user terminals) that derive data from different aspects. Section 5.2 Pg. 11, “According to the model, video service vendors extract user context data and recommend videos to users from its repositories. Thereafter, user feedback is observed and the observation is used by the service vendors to learn and update their selection strategy for the next use” teaches the user feedback used to learn and update their selection strategy. Section 5.4 Pg. 14, “For a network formed by a set of small base stations and user terminal, a content library where the user terminal demands content is defined… The paper presents a joint optimization cache decision matrix and content popularity matrix estimation required to characterize the average backhaul load and user’s average request satisfaction” teaches determine the user’s average request satisfaction (corresponds to calculating an average based on an amount of the feedback data learned)).
Napolitano et al. in view of Czibula et al. in view of Zhang et al. in view of Qian et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Napolitano et al., Czibula et al., and Zhang et al. with Qian et al., with motivation wherein the cloud server updates the shared neural model by calculating an average based on an amount of the feedback data learned by each of the plurality of user terminals. “This article reviews the recent advances and trends in the field of wireless big data. Due to space constraints, this survey is not intended to cover all aspects in this field, but to focus on the data aided transmission, data driven network optimization and novel applications. It is expected that the survey will help the readers to understand this exciting and emerging research field better. Moreover, open issues and promising future directions are also identified” (Qian et al., Abstract). The proposed teaching is beneficial in that it focuses on the data aided transmission, data driven network optimization and novel applications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125     
/KAMRAN AFSHAR/           Supervisory Patent Examiner, Art Unit 2125